Citation Nr: 1749624	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

4.  Entitlement to service connection for residuals of nose burn.

5.  Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain with disc desiccation and small disc protrusion at L4-L5 and degenerative disc disease [hereinafter, lumbosacral strain].

6.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of right lower extremity.

7.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for hypertension on the basis that new and material evidence had not been received; and denied service connection for a right knee disability, and for residuals of nose burn.  The Veteran timely appealed.

Although the RO has considered the claim for service connection for a right knee disability on a de novo basis, this claim was previously denied in June 2009.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

These matters also come to the Board on appeal from a July 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected lumbosacral strain; and from a December 2013 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for radiculopathy of the right lower extremity and in excess of 10 percent for radiculopathy of the left lower extremity.  The Veteran timely appealed.

In September 2008, the Veteran testified during a hearing before RO personnel.

In May 2017, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  In May 2017 and in July 2017, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2016).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied service connection for a right knee disability.  The Veteran did not perfect a timely appeal. 

2.  Evidence associated with the claims file since the June 2009 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

3.  In a July 2007 rating decision, the RO denied service connection for hypertension.  The Veteran did not perfect a timely appeal. 

4.  Additional evidence submitted since the July 2007 denial is cumulative of evidence previously of record. 

5.  A right knee disability was not manifested during active service and arthritis was not mani9fest within one year of separation; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.

6.  Residuals of nose burn with eczema are attributable to service.

7.  Throughout the rating period, the Veteran's lumbosacral strain is shown to be manifested by forward flexion of the thoracolumbar spine beyond 30 degrees.  Ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not shown.

8.  Throughout the rating period, neurological deficits are shown to be manifested by moderate incomplete paralysis of the sciatic nerve of the right lower extremity; moderately severe or severe incomplete paralysis, or complete paralysis is not shown.

9.  Throughout the rating period, neurological deficits are shown to be manifested by mild incomplete paralysis of the sciatic nerve of the left lower extremity; moderate or severe incomplete paralysis, or complete paralysis is not shown.



CONCLUSIONS OF LAW

1.  The RO's June 2009 decision, denying service connection for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

2.  The evidence received since the RO's June 2009 denial is new and material; and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The RO's July 2007 decision, denying service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

4.  Evidence submitted since the RO's July 2007 denial is not new and material; and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  A right knee disability was not incurred in or aggravated by active service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6.  Residuals of nose burn with eczema were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain with disc disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

8.  Throughout the rating period, the criteria for a 20 percent disability rating for associated incomplete paralysis of the sciatic nerve of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

9.  The criteria for a disability rating in excess of 10 percent for associated incomplete paralysis of the sciatic nerve of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible. Regarding the reopening of previously denied claims, the Veteran was not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  Regarding the service connection claim, a report of VA examination is of record and appears adequate; the opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  Regarding the increased rating claims, the RO provided the Veteran with appropriate VA examinations; and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Application to Reopen Claims for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Right Knee

The Veteran filed a claim for service connection for a right knee disability in September 2008.

The evidence of record reveals that the RO denied the claim for service connection in June 2009.  The evidence of record at the time of the previous denial of the claim in June 2009 includes service treatment records revealing no treatment or diagnosis for a right knee condition, and VA records showing no treatment or diagnosis for a right knee condition.  In essence, there was no evidence of in-service disease or injury or post service disability.

Although the Veteran filed a notice of disagreement in July 2009 and a statement of the case was issued in January 2010, no substantive appeal was received and no new and material evidence was submitted within one year of the decision.  The June 2009 rating decision, therefore, became final.

Evidence added to the record since June 2009 includes June 2011 MRI scans, status-post osteochondral autograft of right knee; private treatment records; an April 2012 VA examination report; an October 2013 chiropractor opinion; VA treatment records; and a May 2017 hearing transcript and statements from the Veteran.

Private records, received in April 2012, show that the Veteran had undergone surgical treatment of the right knee in May 2010.  The June 2011 MRI scans show a complex tear involving the body and posterior horn of the medial meniscus.

The April 2012 VA examination report shows a diagnosis of right anterior cruciate ligament disruption and cartilage tear, status-post repair times three in 2009 and 2010, with surgical residuals and degenerative joint disease.  The April 2012 examiner opined that the right knee disability is less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected lumbosacral strain.

In October 2013, the Veteran's treating chiropractor opined that the Veteran's service-connected lumbosacral strain aggravated the Veteran's right knee; and that it is secondary to the service-connected disability.  The chiropractor noted that the Veteran had surgery on his right knee in May 2009, and that the Veteran continued to have right knee pain.  The chiropractor opined that, in all medical probability, the right knee is a result of the Veteran's chronic lumbosacral strain that is service-related.

More recent VA records show that the Veteran wears a right knee brace and that he continues to have right knee pain.

In May 2017, the Veteran testified that he has had five surgeries on this right knee, including two scopes.  He testified that his right knee had buckled and he tore the anterior cruciate ligament and other ligaments.  The Veteran testified that he asked his doctor whether the sciatic nerve could have made his knee buckle, and the doctor wrote an opinion.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the complaints of, and treatment for, ongoing symptoms of right knee disability post-service for several years; the April 2012 medical opinion providing an adverse nexus opinion to active service; and the October 2013 medical opinion providing a plausible link to a service-connected disability.  This evidence establishes post service disability.  Given the presumed credible, the additional evidence is both new and material.

Under these circumstances, the Veteran's claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108.

Hypertension 

The Veteran filed a claim for service connection for hypertension in October 2006.

The evidence of record reveals that the RO denied the claim for service connection in July 2007.  The evidence of record at the time of the previous denial of the claim in July 2007 includes copies of service treatment records submitted by the Veteran, which did not show hypertension; private treatment records; VA records; and statements of the Veteran.

VA records show treatment for hypertension in September 2006.

In December 2006, the Veteran reported that he did not have high blood pressure before entering active service; and that throughout his active service, his blood pressure increased and was never controlled.  He reported that he now took medication for high blood pressure.

Records show that the Veteran was contacted by telephone in March 2007.  Although the Veteran indicated that he had a copy of his service treatment records and would submit them to VA, he has not done so.  Later that same month, VA made a formal finding as to the unavailability of the Veteran's service treatment records.

Private treatment records, received in April 2007, show an assessment of hypertension, uncontrolled.

Based on this evidence, the RO concluded in July 2007 that available service treatment records were negative for hypertension; that hypertension was not shown to be manifested to a compensable degree within the first post-service year; and that hypertension neither occurred in nor was caused by active service. Although the Veteran filed a notice of disagreement in October 2007 and a statement of the case was issued in February 2009, no substantive appeal was received and no new and material evidence was submitted within one year of the decision.  The July 2007 rating decision, therefore, became final.
 
Evidence added to the record since July 2007 includes testimony of the Veteran in September 2008, in which he states that he was never diagnosed with hypertension in active service; and that now his blood pressure was always high.  The Board notes that this evidence is cumulative of evidence already submitted, and is not considered new and material.

Additional evidence added to the record since July 2007 includes VA records, private records showing treatment for hypertension in May 2011, and a May 2017 hearing transcript and statements from the Veteran.

In July 2012, the Veteran stated that he had not been able to "workout" due to his service-connected lumbosacral strain; and that hypertension came about "as a result."

More recent VA records show ongoing treatment and medications for hypertension.

In May 2017, the Veteran testified that he looked through all his records and that he never had high blood pressure until he started experiencing back pain; and that he became frustrated by not being able to do things he once did, which probably made his blood pressure increase.  He testified that he now took pills daily for high blood pressure.

Additional evidence added to the record since July 2007 includes private records of treatment for sleep apnea in July 2017.  These records show a history of the Veteran's report of blood pressure issues developing after the development of the service-connected lumbosacral strain; and that the Veteran developed hypertension requiring dual antihypertensive therapy.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the complaints of, and treatment for, ongoing symptoms of hypertension post-service for several years; the Veteran's testimony; and the private records of treatment submitted in July 2017, showing the Veteran's reported history of developing high blood pressure after developing the service-connected lumbosacral strain.  

Here, there is nothing in the record suggesting that hypertension either had its onset in active service or was incurred in service or within the first post-service year.  The additional VA treatment records are cumulative of other records in the claims file.  Moreover, private records submitted in July 2017 do not link the Veteran's post-service hypertension to a service-connected disease or injury. The Veteran is not shown to be competent to render an opinion as to the nature of his hypertension, or that his hypertension is due to or aggravated by his service-connected lumbosacral strain.  His different theory of entitlement is unsupported and does not provide a basis for a new claim.  As new and material evidence has not been received, the claim for service connection for hypertension is not reopened.

III.  Reopened Claim for Service Connection for a 
Right Knee Disability

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Furthermore, this is a claim where service treatment records are not available.  Courts have held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

Here, the Board finds that the evidence is against a finding that the Veteran's right knee disability was incurred in active service.  In particular, as noted above, there is no showing of right knee disease or injury during active service; and current right knee disability subsequently was diagnosed long after service. 

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that the disability is in any way related to active service.

In this case, the Veteran seeks service connection for a right knee disability which he believes is associated with his service-connected lumbosacral strain. 
Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310. 

Based on examination and review of the Veteran's medical history, a VA examiner in April 2012 noted that the Veteran was diagnosed with right anterior cruciate ligament disruption and cartilage tear, status-post repair times three in 2009 and 2010, with surgical residuals and degenerative joint disease; and noted right knee pain over the last three-to-five years, with frequent giving way of his right knee.  The April 2012 examiner opined that it is less likely than not that the Veteran's right knee disability is proximately due to or the result of his service-connected lumbosacral strain.  The April 2012 examiner reasoned that there was no medical authority or peer-reviewed medical literature which supports the contention that lumbar strain or lumbar disc disease can be causative to the development of an anterior cruciate ligament rupture or meniscal tear.  Rather, the April 2012 examiner explained that these knee conditions are generally the result of acute injury; and the Veteran's giving way of the knee is the result of the unstable knee and not due to his service-connected lumbosacral strain.

In October 2013, the Veteran's treating chiropractor noted that the Veteran's service-connected lumbosacral strain has aggravated the Veteran's right knee.  The chiropractor reasoned that the Veteran had surgery on his right knee in May 2009, and that he continued to have pain in his right knee.  The chiropractor opined that, in all medical probability, the knee is a result of his chronic lumbosacral strain which is service-connected.  The chiropractor recommended further investigation.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, there are conflicting medical opinions.
 
The Board finds the April 2012 VA opinion to be persuasive in finding that a right knee disability is less likely than not proximately due to or the result of the Veteran's service-connected lumbosacral strain.  The April 2012 examiner reviewed the medical history and provided a rationale which considered whether there was any nexus between current disability and service-connected disability; and indicated that the etiology of the Veteran's right knee disability was generally an acute injury.  The April 2012 examiner specifically related any giving way of the right knee as due to an unstable knee, and not due to the service-connected lumbosacral strain.  The opinion is consistent with the evidence of record and is factually accurate, fully articulated, and contains sound reasoning. Therefore, the April 2012 VA opinion is afforded significant probative value because it is based on a review of the Veteran's medical history and is supported by the evidence of record.   Nieves-Rodriguez, 22 Vet. App. at 304. 

By contrast, the October 2013 chiropractor provided neither a rationale nor support for opining that the service-connected lumbosacral strain has aggravated the Veteran's right knee.  The Board finds the opinion to be somewhat speculative in nature, and based solely on the fact that the Veteran has recurring right knee pain following surgery.  There is no showing that the service-connected lumbosacral strain has worsened the Veteran's right knee disability in any way.  Hence, the opinion lacks probative value.

To the extent that the Veteran asserts a relationship to a service-connected disease or injury, he is competent to report that which he has been told by a medical professional.  However, his lay/medical opinion is of no greater probative value than the medical evidence upon which it is based.  Here the medical opinion and lay statement are lacking in foundation and are accorded little probative value.  The record establishes that arthritis of the knee was not "noted" during service or within one year of separation.  Furthermore, he did not have characteristic manifestations sufficient to identify any disease entity during that time frame.  As such the concept of continuity does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a right knee disability, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Service Connection for Residuals of Nose Burn

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, as noted above, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds competent and credible the Veteran's report of current residuals of nose burn.  Records received in December 2010 reveal that the Veteran's wife reported the Veteran's complaints of discomfort to the nose in winter months from cold air irritating the skin, and in summer months from peels and burns resulting in swelling and redness; a Lieutenant Colonel (Retired) reported the Veteran's complaints of discomfort in his nose from an accidental burn while in active service at Fort Hood; and the Veteran's co-worker since 2005 reported the Veteran's complaints of nose pain on several occasions due to a burning sensation in the summer and a stinging sensation in the winter.  In addition, the report of a July 2011 VA examination reveals a diagnosis of superficial second degree burn, now well healed.

In July 2012, the Veteran reported that the skin on his nose peels after every shower.  In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.

Here, the Board finds the Veteran's statements regarding currently recurring symptoms since active service credible and corroborated by his co-worker and his wife-and in particular, his wife's report of being told by a pharmacist that burns are hard to recover from; and those who suffer a burn will always have itching, swelling, redness, and discomfort.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Board also finds that copies of the service treatment records provided by the Veteran reveal that he had a mild second degree burn to the opening of the nose in July 1997, which healed with only minor skin peeling as a residual.  The Veteran was also treated at that time for nummular eczema on the face. 

Turning to the question of whether there is a nexus, or link, between the current residuals of nose burn and service, the Board finds that the evidence is, at least, in relative equipoise.  The July 2011 VA examiner found no evidence of scarring or discoloration, and indicated that the skin was completely equal and texture with the rest of the skin on the face.  The examiner opined that any skin breakdown that occurs is likely from the nummular eczema noted in service, but not evident on examination.  That notwithstanding, minor skin peeling was initially noted as a residual the mild second degree burn in active service.

The Board has given consideration to both the positive and negative evidence of record, and finds the overall evidence to be at least in relative equipoise on the question of whether the Veteran's current residuals of nose burn are related to the in-service mild second degree burn.  Here, the Board has doubt as to causation. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, service connection for residuals of nose burn with eczema is granted.

V.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain and sciatica.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

A.  Lumbosacral Strain

Service connection has been established for lumbosacral strain.  The RO evaluated the Veteran's disability as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Rating Criteria for Lumbosacral Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.   38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

Factual Background 

Historically, the Veteran has been treated for low back pain since 1996 or 1997 from a lifting injury during active service.  Records show that he underwent physical therapy in May 2003, and that he underwent chiropractor care with specific spinal adjustments for approximated eight weeks in August 2006.  MRI scans taken in December 2006 reveal disc desiccation with a small central disc protrusion at L4-L5 indenting the thecal sac, but no sign of spinal stenosis at another root impingement.  

The report of a May 2007 VA examination reflects current complaints of low back pain daily as constant and sharp and radiating to the right foot.  The Veteran reported working as a letter carrier for the Post Office, and that walking with a mailbag bothers his back.  He reported wearing a brace and using a TENS unit, which helps.  The pain increases with walking and standing.  The Veteran reported having no incapacitated episodes in the past year.

Examination of the lumbar spine in May 2007 revealed a normal curvature.  There was no tenderness on palpation and no deformities.  Ranges of motion of the thoracolumbar spine were to 70 degrees on flexion, with pain; to 25 degrees on extension, with pain; to 20 degrees on bending to the right, with pain; to 25 degrees on bending to the left, with pain; to 30 degrees on rotation to the right; and to 30 degrees on rotation to the left.  There was no muscle atrophy and no muscle spasms present.  Straight leg raising produced low back pain.  Active ranges of motion did not produce any weakness, fatigability, or incoordination; and there was no additional loss of ranges of motion with repetitive motions.

In September 2008, the Veteran testified that his low back pain has worsened, and that it was difficult for him to get up in the morning.  He testified to taking pain medication every day, and receiving treatment from a chiropractor.  The Veteran also testified that he had back spasms and wore a back brace.

VA records show an assessment of lumbar degenerative disc disease/degenerative joint disease with radicular symptoms in October 2008.

VA records show that the Veteran was again referred for physical therapy in May 2011.

The report of an April 2012 VA examination reflects that the Veteran has had no lumbar surgery, and that he was scheduled to have epidural injections.  He continued to work as a letter carrier, and reported increased pain with activities.  Ranges of motion of the thoracolumbar spine with pain were to 40 degrees on flexion, to 10 degrees on extension, to 15 degrees on bending to the right and bending to the left, and to 20 degrees on rotation to the right and rotation to the left.  There was no additional limitation in ranges of motion following repetitive-use testing.  Contributing factors of functional loss were described as less movement than normal, pain on movement, and interference with sitting or standing or weight-bearing.

MRI scans taken in September 2012 revealed mild degenerative disc and facet disease in the lower lumbosacral spine without spinal canal or neural foramina compromise, and minimal retrolisthesis of L5 on S1 with bilateral pars interarticularis defects at L5 level.

During a February 2015 VA examination, the Veteran reported that his body goes to sleep when he sits and it throbs when he stands; and he reported that he cannot lift.  Ranges of motion of the thoracolumbar spine were to 50 degrees on flexion, to 20 degrees on extension, to 20 degrees on bending to the right, to 30 degrees on bending to the left, and to 30 degrees on rotation to the right and to the left.  Pain was noted on flexion, extension, right lateral flexion, and on weight-bearing.  There was no additional loss of function or ranges of motion after repetitive-use testing.  Straight leg raising testing was negative.  The examiner noted that the Veteran had difficulty with posture, mobility, and lifting.

Analysis

Throughout the rating period, the evidence shows that the Veteran can flex his thoracolumbar spine beyond 30 degrees.  He, therefore, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least four weeks during any past 12 months to warrant an increased disability rating.

In this case, under the general rating formula, the orthopedic component of the Veteran's lumbosacral strain warrants no more than the currently assigned 20 percent evaluation.  While the Veteran indicated that the symptomatology associated with his service-connected disability is severe, the objective findings consistently fail to show that his disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this regard, the Board has considered the Court's holding in Deluca.  Although findings did not reveal that ranges of motion were additionally limited following repetitive testing, examiners have acknowledged functional impairment in terms of less movement than normal and interference with sitting or standing or weight-bearing; and that pain was the primary factor impairing function.  However, such impaired function still does not satisfy the criteria for an increased disability rating for a disability of the spine.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reported symptoms have been considered, and they support the currently assigned evaluation.  The evidence as a whole does not show that the criteria for an increased rating are approximated.  Nor do spinal disabilities have an undamaged joint for comparison purposes.  See Correia, 28 Vet. App. at 170.  For these reasons, the Board concludes that an increased rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).

In addition, the Veteran has described some sensory deficits.  The Board finds the Veteran's statements to be credible.  These symptoms are discussed further below.

For the foregoing reasons, the Board finds that the evidence is against a disability rating in excess of 20 percent for orthopedic findings.

B.  Radiculopathy

Service connection has been established separately for radiculopathy of each lower extremity.  The RO evaluated the Veteran's disability of each lower extremity as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA records, dated in September 2006, show complaints of chronic low back pain, electric shock-like sensation that goes down both legs to toes, and numbness in right great toe.

The report of a May 2007 VA examination reflects current complaints of low back pain daily as constant and sharp and radiating to the right foot.  The Veteran also uses a TENS unit, which helps.  Neurological examination in May 2007 reveals negative foot drop bilaterally and normal pinprick of both lower extremities.  The right leg is 3/5 on strength, and the left leg is 5/5 on strength.  

In September 2008, the Veteran testified that he had numbness in both legs, which makes his lower body feel weak and that he just has to sit.

Chiropractor notes in October 2008 reveal that the Veteran reported picking up a field disc that weighs 150 pounds in active service, and reported having back spasms with radiation into both legs ever since.

The report of an April 2012 VA examination reveals signs or symptoms due to radiculopathy.  The examiner noted mild intermittent pain and mild paresthesias and/or dysesthesias of each lower extremity; and involvement of L4-L5-S1-S2-S3 nerve roots.

The report of a November 2013 VA examination reveals symptoms attributable to peripheral neuropathy.  The examiner noted severe pain, paresthesias and/or dysesthesias, and numbness of each lower extremity.  Muscle strength testing was normal, and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination was normal for light touch.  No nerve roots were identified.

The report of a February 2015 VA examination reveals that sensory examination is decreased for the right lower leg/ankle (L4-L5-S1) and for the right foot and toes (L5).  In describing signs or symptoms due to radiculopathy, the examiner noted moderate intermittent pain and moderate paresthesias and/or dysesthesias of the right lower extremity, and mild constant pain and mild numbness of the right lower extremity; and involvement of L4-L5-S1-S2-S3 nerve roots (sciatic nerve) on the right side.  No other neurological abnormalities or findings related to the lumbosacral spine were found.   

Here, throughout the rating period, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  The Veteran, at times, has reported radiating pain into his legs. 

Right Lower Extremity

Given the Veteran's credible statements of radiating pain from his back and down both legs, the identification of the right L4-L5-S1-S2-S3 sciatic nerve root involvement, and resolving doubt in favor of the Veteran, the Board finds that a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve of the right lower extremity is warranted.  38 C.F.R. §§ 4.123, 4.124 (2016).  There is no showing of moderately severe or severe neurological deficits affecting the right lower extremity.  While the Veteran is competent to describe radiating pain down both legs, the lack of objective evidence on neurological testing of more than a sensory deficit weighs against the Veteran's lay reports as to the severity of his symptoms.

For the foregoing reasons, the Board finds that the evidence is in favor of a 20 percent, but no higher, disability rating for associated moderate, incomplete paralysis of the sciatic nerve of the right lower extremity.

Left Lower Extremity

The Board finds that no more than the currently assigned 10 percent disability rating is warranted for associated neurological deficits of the left lower extremity under Diagnostic Code 8520.  There is no showing of moderate neurological deficits affecting the left lower extremity.
  
For the foregoing reasons, the Board finds that the evidence is against a disability rating in excess of 10 percent for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity.


ORDER

The application to reopen the previously denied claim of service connection for a right knee disability is granted.

The application to reopen the previously denied claim of service connection for hypertension is denied.

Service connection for a right knee disability is denied.

Service connection for residuals of nose burn with eczema is granted.

A disability rating in excess of 20 percent for lumbosacral strain with disc disease is denied.

A disability rating of no more than 20 percent for associated moderate, incomplete paralysis of the sciatic nerve of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


